Citation Nr: 1243337	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  02-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a heart disability, including hypertension, to include as due to Agent Orange exposure.

2.  Whether new and material evidence has been received with respect to a previously denied claim of entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to February 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal of  March 2001 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In March 2001, the RO determined that, as new and material evidence had not been received, the Veteran's previously denied claim of service connection for a heart disability, to include hypertension, would not be reopened.  

In January 2004, the Board reopened the Veteran's previously denied service connection claim for a heart disability, to include hypertension, and remanded this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  In February 2005, the Board again remanded this claim to the RO/AMC.

In February 2006, the Board denied the Veteran's claim of service connection for a heart disability, to include hypertension, on the merits.  In April 2006, the Board denied the Veteran's motion to vacate the February 2006 decision.  In April 2007, the Board denied the Veteran's motion for reconsideration of the February 2006 decision.  The Veteran timely appealed to the Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court vacated and remanded the Board's February 2006 decision.

In August 2008 correspondence, the Veteran notified VA that he would represent himself in this appeal.  

In February 2010, the Board remanded the Veteran's heart and hypertension claim for further development consistent with the terms of the July 2008 Court Order.

In August 2011, the RO denied entitlement to service connection for diabetes mellitus type II.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case dated in February 2012.  He filed a substantive appeal in February 2012. 

The Board notes that the Veteran's claim of entitlement to service connection for diabetes mellitus was previously denied by the Board in January 2004.  The Veteran did not file an appeal with respect to this decision to the Court and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

After the most recent statement of the case, with respect to diabetes mellitus, and supplemental statement of the case, with respect to the heart and hypertension claim, the Veteran submitted medical evidence that was not accompanied by a waiver of initial RO consideration.  However, as this evidence is duplicative of evidence previously submitted, no separate remand for initial RO consideration of this evidence is required in this case.  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claims based upon all relevant evidence.  

The reopened issue of entitlement to service connection for diabetes mellitus, and the issue of entitlement to service connection for a heart condition, to include hypertension, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2004 decision, the Board denied entitlement to service connection for diabetes mellitus.  The Veteran did not file a timely appeal to the Court with respect to this decision and it became final.

2.  Evidence received since the January 2004 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The January 2004 Board decision which denied service connection for diabetes mellitus is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to the January 2004 Board decision is new and material and the claim for service connection for diabetes mellitus type II is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a January 2004 decision, the Board denied entitlement to service connection for status post right total hip replacement.  The Veteran did not file a timely appeal with respect to this decision and it became final.  

The basis for the Board's denial in January 2004 was that the Veteran's service treatment records were silent for diabetes mellitus, that his service personnel records failed to indicate service in the Republic of Vietnam, and that he was diagnosed with diabetes mellitus in September 2000, approximately 15 years after service. 

The evidence that has been added to the Veteran's claims file since the January 2004 decision includes VA treatment records, a February 2004 VA Medical Consultation, and statements of the Veteran indicating that he was exposed to Agent Orange during service in Thailand.  The medical evidence indicates that the Veteran has been diagnosed and continues to be seen for treatment in connection with his diabetes mellitus.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the January 2004 Board decision is new in that it had not previously been submitted.  These records indicate current diagnoses related to the Veteran's diabetes mellitus and his statements that he may have been exposed to Agent Orange in Thailand.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in January 2004, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for diabetes mellitus type II is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the claims file contains a July 2002 letter from the Social Security Administration indicating that the Veteran has been awarded Social Security disability benefits.  This is further confirmed by a July 2002 statement from the Veteran.  The claims file, however, does not contain records related to this award.  This matter should therefore be remanded and records related to such award should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the Social Security Administration, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

In addition, with respect to the Veteran's heart and hypertension claim, he was afforded a VA examination dated in May 2010.  The examiner, while finding that the Veteran's coronary artery disease and hypertension were not related to active service or any incident in service, also found that it was as likely as not that his coronary artery disease and hypertension were a result of or caused by his diabetes mellitus.  As such, the Board finds that a final adjudication of the heart and hypertension claims should be deferred, pending the development of the diabetes mellitus claim.  See Harris v. Derwinski, Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" on another, and that impact in turn "could render any review by this Court of the decision [on the other claim] meaningless and a waste of judicial resources," the two claims are inextricably intertwined); see also Gurley v. Nicholson, 20 Vet. App. 573, 575 (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).

Upon remand, the RO should associate with the claims file records of the Veteran's treatment for his claimed disability.  This should include updated treatment records from VA.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from the VA.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran 
should be informed in writing.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


